Title: To James Madison from James Monroe, [ca. 15 April 1816]
From: Monroe, James
To: Madison, James


                    
                        [ca. 15 April 1816]
                    
                    Major Thompson belongd to a Pena. brigade in the revolutionary war, when I knew him. He was I think a subaltern. I have seen him often, since I

came here, & apparently in indigent circumstances. I have always thought well of him, without any minute knowledge of him.
                    
                        J.M.
                    
                